FIRST AMENDMENT TO OFFICE LEASE AGREEMENT

THIS FIRST AMENDMENT TO OFFICE LEASE AGREEMENT (this "Amendment") is executed as
of December 21, 2001, by and between WEO-CONCAR, LLC, a California limited
liability company, formerly known as Office Opportunity Associates, LLC, a
California limited liability company ("Landlord"), and SIEBEL SYSTEMS, INC., a
Delaware corporation ("Tenant").

Recitals



Landlord and Tenant are parties to that certain Office Lease Agreement, dated as
of September 14, 2000, as modified by that certain letter agreement dated March
8, 2001 (as so modified, the "Original Lease"). Pursuant to the Original Lease,
Landlord has agreed to construct the Project and Tenant has agreed to lease from
Landlord all of the rentable square feet of office space in the Project. The
Project is expected to consist of two office buildings of approximately 217,018
total rentable square feet, a retail building of approximately 2,200 rentable
square feet that will be for retail use for another tenant(s), and a parking
garage. The foregoing shall not limit or modify the provisions of Section II of
the Lease providing for remeasurement of the Premises and Buildings upon
completion of the Building Shells. Capitalized terms not defined in this
Amendment shall have the meanings given them in the Original Lease. As used in
this Amendment, "Lease" shall mean the Original Lease, as amended by this
Amendment.





As part of the Original Lease, Tenant approved a set of Building Shell
specifications set forth in Exhibit D-2 thereof. Landlord previously has
exchanged with Tenant various draft construction drawings for the Building Shell
for Tenant's review and to allow Tenant to begin to prepare the Space Plans, and
thereafter has sent Tenant final construction documents for the Building Shell
("Building Shell CD's"). Landlord also has obtained the required building
permits for construction of the Building Shell from the City of San Mateo
("City"). Landlord has hired Webcor Construction, Inc., dba Webcor Builders
("Webcor") as the general contractor for the Building Shell, and as of the
Effective Date, Webcor has commenced construction of the parking structure and
the Buildings.





In the process of reviewing the draft Building Shell CD's, Tenant determined
that there are certain changes and additions to the Building Shell that Tenant
would like to have incorporated therein. Landlord is willing to accommodate
Tenant's desires to incorporate such changes, subject to the terms and
conditions of this Amendment.





Landlord and Tenant desire to amend the Original Lease (i) to make certain
changes and additions to the Building Shell and any changes to the Tenant
Improvements resulting therefrom, (ii) to set forth Tenant's obligations to pay
agreed upon costs in connection with such changes and additions, and (iii) to
otherwise provide for all impacts that such changes and additions may have on
the Original Lease and the economic terms thereof, all upon and subject to the
terms and conditions set forth in this Amendment.



NOW THEREFORE

, in consideration of, and incorporating, the foregoing recitals and the mutual
agreements of the parties herein, Landlord and Tenant hereby agree as follows:

Changes and Additions to Building Shell

.



Tenant hereby requests Landlord make and incorporate those changes and additions
to the Building Shell which are set forth in Attachment A hereto ("Building
Shell Changes"), which Building Shell Changes Landlord hereby approves and
agrees to incorporate into the Buildings pursuant to the provisions of this
Amendment. The costs to be charged to Tenant in connection with such Building
Shell Changes shall be the Estimated Costs set forth on Attachment A ("Tenant's
Shell Costs"), together with reasonable design and architectural fees incurred
by Landlord in connection with the Building Shell Changes, which fees have been
approved by Tenant, which approval shall not be unreasonably withheld ("Design
Costs"). In addition to Tenant's Shell Costs and Design Costs, Tenant shall pay
to Landlord a development and construction management fee ("Landlord's
Overhead") equal to five percent (5%) of Tenant's Shell Costs.





Tenant acknowledges that the Building Shell Changes do not constitute and are
not being sought as Warm Shell Construction Item changes to the Building Shell
pursuant to Section 9 of Exhibit D (Construction Rider) to the Original Lease.
Tenant acknowledges that the date for exercising its rights for the Warm Shell
Construction Items under said Section 9 has passed and Tenant hereby waives and
releases all its rights under said Section 9.





Landlord and Tenant acknowledge and agree that no Tenant Delay shall be deemed
to have occurred as a result of the Building Shell Changes, including as a
result of any preparation or modification of building plans and drawings, cost
estimates, construction contracts or change orders, or as a result of Landlord's
construction of such Building Shell Changes.





Application of the Tenant Improvement Allowance to Tenant's Shell Costs
. Landlord agrees to pay for the costs of constructing the Building Shell
Changes, and for the Design Costs and Landlord's Overhead, as an offset against
the Tenant Improvement Allowance, and that therefore the Tenant Improvement
Allowance will be reduced by Tenant's Shell Costs, the Design Costs and
Landlord's Overhead.





Required Removables
. Landlord has indicated on
Attachment A
which of the Building Shell Changes will need to be removed upon the expiration
or earlier termination of the Lease, and therefore, same shall constitute
Required Removables under the Lease. Landlord's approval of any Changes to the
Tenant Improvements resulting from Building Shell Changes may be conditioned
upon Tenant's agreement to remove any particular items thereof which are
expressly so identified by Landlord as a Required Removable at the time Landlord
finally and formally approves such Change. All such Required Removables shall be
removed and the Property restored in connection with said removal, in the same
manner as required of Tenant with respect to all other Required Removables
pursuant to all applicable provisions of the Lease, including, without
limitation, Sections VIII and XXX of the Original Lease. Notwithstanding the
foregoing, although
Attachment A
indicates that the Building Shell Changes listed as items 56, 61, 64, 100 and
101 are Required Removables, Tenant will not be required to remove any
below-grade piping or conduit that are part of such items, but shall be required
to remove all above grade-elements, such as piping, conduit and fixtures and to
cap any piping or conduit flush with slabs or ground surface.





Base Rent During Pre-Term Period
. Tenant agrees to pay to Landlord Base Rent for each floor of the Premises for
which the Rent Commencement Date has occurred from the Rent Commencement Date
therefor until the Commencement Date of the Lease at the same rate per rentable
square foot of the Premises as is applicable to the Premises for Months 1-12 as
set forth in the Basic Lease Information.





Letter of Credit
.



Tenant has previously delivered to Landlord the sum of One Million One Hundred
Ninety-Nine Thousand Two Hundred and Fifty Dollars ($1,199,250.00), which
represents the estimated first month's Base Rent. Concurrently with its
execution of this Amendment, Tenant shall deliver to Landlord a clean,
unconditional, irrevocable, transferable standby letter of credit (the "Letter
of Credit"), naming Landlord as beneficiary, in the form of Attachment B to this
Amendment, and issued by a financial institution, satisfactory to Landlord. The
amount available to be drawn under the Letter of Credit shall be One Million One
Hundred Ninety-Nine Thousand Two Hundred and Fifty Dollars ($1,199,250.00).
Provided that Tenant has delivered the Letter of Credit to Landlord, Landlord
shall return to Tenant, within five (5) days after the execution of this
Amendment, the full amount of the Prepaid Rent, as defined in Section I.H of the
Basic Lease Information.





Landlord shall hold the Letter of Credit in support of Tenant's obligations
under the Lease, including damages that may accrue after a termination of the
Lease under California Civil Code Section 1951.2. Tenant expressly waives the
provisions of California Civil Code Section 1950.7 with respect to the Letter of
Credit. Landlord shall be entitled to draw any portion or the entire amount
under the Letter of Credit upon notice that the Letter of Credit will not be
renewed or will be terminated or upon default by Tenant, provided that Landlord
shall not be obligated to give Tenant notice or opportunity to cure prior to
drawing on the Letter of Credit. Landlord may apply such amounts drawn to
satisfy Tenant's obligations under the Lease (in such order as Landlord may
elect). The Letter of Credit shall provide for partial draws by Landlord. To the
extent the Letter of Credit or the amounts drawn thereunder have not been
previously applied against Tenant's other obligations under the Lease, Landlord
shall be entitled to make draws from the Letter of Credit and apply it against
the Base Rent as it comes due, provided, however, that if Tenant pays all such
Base Rent in cash at or before the time such Base Rent comes due, Landlord shall
return the Letter of Credit (including any unapplied amounts drawn against the
Letter of Credit by Landlord) to Tenant, together with such instructions and
documentation as the issuer of the Letter of Credit may require to cancel the
same, within five (5) days after the first date on which Landlord has received
payments of Base Rent from Tenant (exclusive of any Base Rent paid during the
period described in Paragraph 4) in the aggregate amount of at least One Million
One Hundred Ninety-Nine Thousand Two Hundred and Fifty Dollars ($1,199,250.00).





Tenant shall not assign or encumber or attempt to assign or encumber the Letter
of Credit and neither Landlord nor its successors or assigns shall be bound by
any such assignment or encumbrance or attempted assignment or encumbrance.





In the event of a financing, sale or other transfer of the Building, Tenant, if
requested by Landlord in writing, at its sole cost and expense within ten (10)
Business Days after receiving such request, will cause the issuing bank of the
Letter of Credit to consent to the assignment or to issue a substitute letter of
credit on identical terms to the Letter of Credit, other than the stated
beneficiary, from the same issuing bank or, if the lender or transferee so
requests, from another bank acceptable to such lender or transferee in its
reasonable discretion, naming such lender or transferee as the beneficiary
thereof, upon delivery by Landlord of the then outstanding Letter of Credit.





Entire Agreement
. All attachments, exhibits and addenda attached hereto are incorporated into
this Amendment. This Amendment, together with the Original Lease, contains the
entire agreement of the parties hereto with respect to the subject matter hereof
and may not be changed or terminated orally or by course of conduct.





Counterparts
. This Amendment may be executed in counterparts, each of which shall be deemed
an original as against the party whose signature is affixed thereto, and all of
which together shall constitute but one and the same agreement.





Reaffirmation of Lease
. Except as specifically set forth in this Amendment, the Original Lease remains
unchanged and, as modified by this Amendment, is in full force and effect. This
Amendment shall be binding upon and inure to the benefit to the parties and
their respective successors and assigns. All references in the Original Lease to
"this Lease" shall mean the Original Lease as amended by this Amendment.



IN WITNESS WHEREOF

, Landlord and Tenant have entered into and executed this Amendment as of the
Effective Date.



LANDLORD:

WEO - CONCAR, LLC,


a California limited liability company





 

By: /s/ Thomas P. Sullivan
Name: Thomas P. Sullivan
Title: Manager

TENANT:

SIEBEL SYSTEMS, INC.,


a Delaware corporation



 

By: /s/ Jeffrey T. Amann
Name: Jeffrey T. Amann
Title: Vice President, Legal Affairs








--------------------------------------------------------------------------------










 

 

ATTACHMENT A

BUILDING SHELL CHANGES

[SEE ATTACHED]

 








--------------------------------------------------------------------------------








Exhibit A to Second Amendment to Office Lease Agreement





 





 





 



Log





 





 





 





 





 



Required



Number



Date



Description



Comments



Costs



Subcontractor



Removable





 





 





 





 





 





 





 





 





 





 





 





 







61



04/03/01



additional parking drains



Due to the daycare play yard intruding into the parking lot, additional parking
drains will be required on the garage deck.



$20,000



Therma



yes



64



04/03/01



outdoor drinking fountain



New outdoor drinking fountains are planned within the daycare play yard.
Includes stub to fountain location. Fountains to be TI.



$3,500



Therma



yes



65



04/03/01



outdoor hose bib



New outdoor hose bib is planned within the daycare play yard. Includes piping
and fixture.



$1,500



Therma



Yes



67



04/03/01



play equipment bolting



The daycare play equipment will require structural embeds within the parking
slab to accommodate their support.



$5,000



Webcor/Romek



yes



82a



05/04/01



revised daycare play area



The structural review of the daycare play area, required an additional 15 psf
load be added. Cost of Design/Build structural fee



$2,000



Nishkian/Dean



No



83



05/04/01



revised daycare play area



The structural review of the daycare play area, required additional slab
reinforcing to meet the governing code requirements.



$6,500



Webcor Concrete



No



84



05/04/01



revised daycare play area



The structural review of the daycare play area required 6 additional piles to be
added to accommodate the updated loads. Includes $850 contingency for
obstructions.



$7,246



Foundation Constructors/ Webcor



No



85



05/04/01



revised daycare play area



The structural review of the daycare play area shows there is an additional load
impact to the respective precast concrete beams.



$7,600



Confab



No



87



05/04/01



generator enclosure



The new below grade Siebel emergency generator vault requires the addition of 6
concrete piles for the foundation support. Includes $850 for obstructions.



$7,246



Foundation Constructors/ Webcor



No



88a



05/04/01



enclosure slab & wp



The new below grade Siebel emergency generator vault requires adding
approximately 1008 square feet of 1.25' thick slab on grade. Includes $12,287
conc. Plus $3,686 rebar.



$15,973



Webcor Concrete Regional Steel



No



88b



05/04/01



enclosure walls & wp



The new below grade Siebel emergency generator vault requires adding 92 linear
feet of 10" thick cast in place wall or cmu. Includes $54,791 conc. Plus $16,000
rebar.



$70,791



Webcor Concrete Regional Steel



No



88c



05/04/01



enclosure shore & excavate



The new below grade Siebel emergency generator vault requires shoring in order
to be built adjacent to the planned Building 1. Includes $1,500 for piling
cutoff (Webcor).



$40,000



Foundation Constructors/ Webcor



No



88d



05/04/01



enclosure spoils dispose



The new below grade Siebel emergency generator vault requires off haul of soils
(clean). 439 cy at $22.50/cy.



$9,878



Peak



No



89



05/04/01



generator enclosure



The new below grade Siebel emergency generator vault requires the addition of
(6) W12 x 26 x 20' galvanized beams



$33,266



Romek



No



90a



05/04/01



generator enclosure



The new below grade Siebel emergency generator vault requires an additional
1,200 square feet of 1 1/2" galvanized bar grating.



incl. Above



Romek



No



90b





 



added exterior galv door



The modified enclosure for the enlarged transformer required an additional
exterior galvanized door which was not necessary before.



$2,500



Romek



No



41



03/13/01



enlarge trash enclosure



Based on the revised Siebel demands, namely the cafeteria, the trash enclosure
was required to be enlarged and the access point revised.



$10,000



Webcor Concrete



No



97



05/30/01



revised access to loading dock



The current kitchen layout requires exterior service access. Add door 1112B.



$3,500



Architectural Glass



No



5



11/29/00



re-size electrical room



The Siebel upgraded electrical requirements required the electrical rooms to be
re-sized for both buildings 1 and 2. Cost for Design/Build fee.



$2,000



Schwartz & Lindheim



No



13



01/11/01



increase main switch boards



S&L bid draft tabulation estimate of additional cost for the Siebel requested
increase to the main switchboards.



$38,716



Schwartz & Lindheim



No



14



01/11/01



telecom interconnect conduits



S&L bid draft tabulation estimate of additional cost for the Siebel requested
increase to the telecom interconnect conduits. Includes trench $4250 (Webcor)



$48,252



Schwartz & Lindheim Webcor



No



15



01/11/01



telecom conduits from prop line



S&L bid draft tabulation estimate of additional cost for the Siebel requested
increase to the telecom conduits to the property line. Includes trench $4250
(Webcor)



$30,399



Schwartz & Lindheim Webcor



No



3



11/29/00



cafe´ duct shaft



Cafe´ duct shaft, penetrations only. Two shfts, 8'-3" X 6'-6" and 3'-0" X 4'-0".
Duct to be TI.



$7,500



Gale Steel



Yes



35



03/07/01



revise the height of penthouse



Penthouse screen height increased by 1'-0" to screen increased height of cooling
tower mandated by Siebel requirements. Previous height set by elevator
penthouse. $22 sf X 773 sf



$17,006



Metal panel subcontractor TBD



No



45



03/22/01



enlarged penthouse footprint



The Siebel requested changes to mechanical system necessitate a larger penthouse
footprint. Increase of 1500 sf per penthouse at $12/sf.



$36,000



Gale, Webcor



No



78



05/04/01



vent the washer/dryer



The Siebel fitness area on the second floor of Building 1 will require a vent
for washer/dryer. Cost is for penetrations. Vent and duct to be TI.



$1,000



Webcor



Yes



94



05/17/01



boiler and water heater on roof



Structural reinforcement for increased water heater on in rooftop penthouse.



$7,500



Webcor



No



96



05/17/01



grease exhaust in penthouse



The Siebel cafe´ on the ground floor of Building 1 will require a grease exhaust
whose costs will be divided between core and shell and TI.



TI





 



Yes



80



05/04/01



lab loading of 5,300 lbs.



The Siebel planned lab rooms will require a loading of 5,300 pounds which will
have to be specifically accommodated in the overall structure.



$10,600



Gale



No



26



02/21/01



cafe´ access to exterior



The Siebel cafe´ requires addition of exterior door #1109A.



$5,500



Architectural Glass



Yes



56



04/01/01



cafe´ grease interceptor



The cafe´ on the ground floor of Building 1 will require a grease interceptor.
Cost includes drain line below slab stubbed to location near future grease
interceptor.



$7,000



Therma, MJB



Yes



47



04/01/01



revise exiting layout- daycare



The Siebel childcare on the ground floor of Building 2 requires addition of
exterior door #2107A.



$3,500



Architectural Glass



Yes



49



04/01/01



bathroom reconfiguration



The Siebel childcare on the ground floor of Building 2 requires substantial
addition of plumbing for additional and reconfigured toilets. Cost for waste
upgrades and trenching ($7,800).



$32,661



Therma, Webcor



No



91



05/09/01



security hardware



Siebel security design requires empty conduit in ground floor slab.



$3,000



Schwartz & Lindheim



No



100





 



bldg 1 plumbing upgrades



Due to space constraints and the larger Siebel design load from childcare and
fitness. Cost for upgrades to plumbing and hot water system. (portion of item
formerly labeled "Therma 1")



$30,480



Therma



Yes



101





 



bldg 2 plumbing upgrades



Due to space constraints and the larger Siebel design load from cafe´. Cost for
upgrades to plumbing and hot water system. (Portion of item formerly labeled
"Therma 1")



$32,619



Therma



Yes



102





 



booster pump upgrade



Due to the larger Siebel design load from the daycare and cafe´ an upgrade was
necessary for the overall size and configuration of the booster pump.



$15,465



Therma



No



103





 



bldg 1 waste upgrades



Cafe´ in bldg 1 requires substantial upgrade to waste piping in slab. Cost for
waste upgrades and trenching



$118,799



Therma



No



104





 



upgrade cooling tower



Cooling tower upgrade due to increased loads. Both buildings.



$35,200



CMI



No



105





 



relocate fire pump room in building 2



Childcare requirements forced relocation of fire pump room. Cost includes 140 ln
ft 6" piping plus design/build engineering ($2,240). Design change reduced prior
cost.



$5,940



Golden Bear



No



106





 



electrical service to domestic booster pumps.



electrical service to domestic water booster pumps.



$11,596



Schwartz & Lindheim



No



107





 



sprinkler increase in bldg 2, rooms 102/109.



Siebel-related revisions increase sprinkler head density.



$1,050



Golden Bear



No



108





 



penthouse equipment revisions



Design/build fees for Siebel mandated changes in mechanical equipment layout in
penthouses.



$5,000



Schwartz & Lindheim



No



109





 



penthouse ventilation



add sidewall draft fans to penthouses to provide for ventilation to domestic
water boilers.



$6,400



CMI



No













 







Subtotal of Line Items







$759,683







General contractor fee, liability ins. And subguard bond (4.38%)



$33,274







General contractor allocation of general conditions (4%)





$30,387







Developer project management fee (5%)





$37,984

















 







Total









$861,329










--------------------------------------------------------------------------------




 

ATTCHEMENT B



FORM LETTER OF CREDIT



[SEE ATTACHED]






--------------------------------------------------------------------------------




Date: _________________
IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER: _______________

BENEFICIARY:
WEO-CONCAR, LLC, a California Limited liability company
199 First Street
San Francisco, CA 94105
Attn: Robert A. Paratte

APPLICANT:
Siebel Systems, Inc.
2207 Bridgepointe Parkway
San Mateo, CA 94404

AMOUNT: US$ 1,199,250.00
Currency: USD

Not exceeding One Million One Hundred Ninety Nine
Thousand Two Hundred and Fifty Dollars and no cent.

EXPIRATION: November 16, 2002
AT OUR COUNTERS

We hereby issue our irrevocable standby letter of credit ("Letter of Credit") in
your favor, for the account of Siebel Systems, Inc., a Delaware corporation
("Siebel"), in the amount of One Million One Hundred Ninety Nine Thousand Two
Hundred and Fifty Dollars and no cent. This letter of credit is available by
sight payment with ourselves only against presentation to us at 333 South
Beaudry Avenue, 19th Floor, Mail Code CA9-703-19-23, Los Angeles, California
90017 Attention: Standby Letter of Credit Department of the following
documentations:

Your sight draft drawn on us marked: "Drawn Under Bank of America N.A.,
Irrevocable Standby Letter of Credit No. ______________, Dated __________ _____,
_______."

"IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT IS DEEMED TO BE
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR ONE YEAR FROM THE EXPIRY DATE
HEREOF, OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST 30 DAYS PRIOR TO ANY
EXPIRATION DATE WE NOTIFY YOU BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT
THE ABOVE ADDRESS THAT WE ELECT NOT TO CONSIDER THIS LETTER OF CREDIT RENEWED
FOR ANY SUCH ADDITIONAL PERIOD."

Multiple drawings are permitted. This letter of credit is transferable. Transfer
of this letter of credit is subject to our receipt of beneficiary's instruction
in the form attached hereto as Exhibit A accompanied by the original letter of
credit and amendment(s), if any. Costs or expenses of such transfer shall be for
the account of the Applicant.

We hereby agree with you that drafts drawn under and in compliance with the
terms of this Letter of Credit will be duly honored upon presentation.

This Letter of Credit is subject to the International Standby Practices 1998,
ICC Publication No. 590.

________________________
Justin R. Dooley
Vice President, Finance and Operations

________________________
Kenneth A. Goldman
Senior Vice President and Chief Financial Officer




--------------------------------------------------------------------------------




EXHIBIT A

REQUEST FOR ENTIRE ABSOLUTE AND IRREVOCABLE TRANSFER OF
LETTER OF CREDIT WITHOUT SUBSTITUTION OF INVOICES



_________________________________
NAME



 



_________________________, 20_______

_________________________________
ADDRESS



 



Letter of Credit No.____________________

_________________________________

 



Issued By ________________________





TO: Bank of America, N.A.



We request you to transfer all of our rights as beneficiary under the Letter of
Credit referenced above to the new beneficiary named below:



_________________________________________________________
NAME OF NEW BENEFICIARY

_________________________________________________________
ADDRESS



By this transfer, all our rights as the original beneficiary, including all
rights to make drawings under the Letter of Credit, go to the new beneficiary.
The new beneficiary shall have sole rights as beneficiary, whether existing now
or in the future, including sole rights to agree to any amendments, including
increases or extensions or other changes. All amendments will be sent directly
to the new beneficiary without the necessity of consent by or notice to us.

We enclose the original letter of credit and any amendments. Please indicate
your acceptance of our request for the transfer by endorsing the letter of
credit and send it to the new beneficiary with your customary notice of
transfer.

The Applicant is responsible for the transfer fee.



The signature and title at the right conform with
those shown in our files as authorized to sign for
the beneficiary. Policies governing signature
authorization as required for withdrawals from
customer accounts shall also be applied to the
authorization of signatures on this form.

______________________________________
NAME OF BANK

_______________________________________
AUTHORIZED SIGNATURE AND TITLE



 






_______________________________________________
NAME OF BENEFICIARY

_______________________________________________
NAME OF AUTHORIZED SIGNER AND TITLE



_______________________________________________
AUTHORIZED SIGNATURE






--------------------------------------------------------------------------------




SECOND AMENDMENT TO OFFICE LEASE AGREEMENT



THIS SECOND AMENDMENT TO OFFICE LEASE AGREEMENT (this "Amendment") is executed
as of September 25, 2002, by and between WEO - CONCAR, LLC, a California limited
liability company, formerly known as Office Opportunity Associates, LLC, a
California limited liability company ("Landlord"), and SIEBEL SYSTEMS, INC., a
Delaware corporation ("Tenant").

Recitals





Landlord and Tenant are parties to that certain Office Lease Agreement, dated as
of September, 2000 (the "Original Lease"), as modified by that certain letter
agreement dated March 8, 2001, and First Amendment to Office Lease Agreement
dated December 21, 2001 (the "First Amendment"). (The Original Lease as so
modified is called the "Existing Lease"). Pursuant to the Original Lease,
Landlord has agreed to construct the Project and Tenant has agreed to lease from
Landlord all of the rentable square feet of office space in the Project. The
Project is expected to consist of the following in San Mateo, California: an
office building ("Building 1") located at 900 Concar Drive containing
approximately 116,592 rentable square feet, an office building ("Building 2")
located at 800 Concar Drive, containing approximately 100,526 rentable square
feet, a retail building of approximately 2,200 rentable square feet that will be
for retail use for another tenant(s), and a parking garage. The foregoing shall
not limit or modify the provisions of Section II of the Lease providing for
remeasurement of the Premises and Buildings upon completion of the Building
Shells. Capitalized terms not defined in this Amendment shall have the meanings
given them in the Existing Lease. As used in this Amendment, "Lease" shall mean
the Existing Lease, as amended by this Amendment.







Tenant and Landlord wish to amend the Lease, inter alia, (i) to provide that
Tenant and not Landlord shall be obligated to construct the Tenant Improvements,
(ii) to change the definition of Landlord Work to be performed by Landlord and
the completion dates for Landlord Work, (iii) to eliminate the Tenant
Improvement Allowance, (iv) to reduce Base Rent, and (v) to provide certain
other changes to the Existing Lease, all on the following terms and conditions:





NOW THEREFORE

, in consideration of, and incorporating, the foregoing recitals and the mutual
agreements of the parties herein, Landlord and Tenant hereby agree as follows:



Elimination of Tenant Improvement Allowance.

The Tenant Improvement Allowance is changed to zero dollars ($0.00).





Modification of Landlord Work.
The term "Landlord Work" shall be changed to mean the development, design and
construction of the Project and Building Shell, but not the Tenant Improvements.
The Building Shell shall substantially conform with the specifications described
in Paragraph A of Exhibit D-2 of the Lease except as follows: (i) that portion
of Item 3.4 thereof described as "perimeter walls taped and sanded, ready for
tenant finish" (the "Perimeter Tape Work") is hereby eliminated, (ii) the ground
floor of Building 1 (but not of Building 2) will include one men's and women's
restroom as described in Item 3.1 of Paragraph A of Exhibit D-2 (the "Building 1
Restroom"), and (iii) the Building Shell Changes will be incorporated into the
Building Shell. Landlord shall Substantially Complete the Landlord Work no later
than December 31, 2002, except to the extent that any delay in such Substantial
Completion is a result of a Tenant Delay. As provided in the second paragraph of
Section III.A of the Lease,

Landlord Work shall be deemed to be "Substantially Complete" on the date that
all Landlord Work has been substantially performed, other than any details of
construction, mechanical adjustment or any other similar matter, the
non-completion of which does not materially interfere with Tenant's use of the
Premises as certified by Landlord's architect and approved by Tenant (such
approval not to be unreasonably withheld, conditioned or delayed).
Notwithstanding the above, Landlord Work may be deemed Substantially Complete
even if Landlord has not installed the wood paneling in the Buildings' lobbies.
Landlord shall install such paneling as soon as commercially reasonable, subject
to Tenant Delay and Force Majeure. In the event that installation of such
paneling has not been completed by December 31, 2002, then Landlord shall
endeavor to perform any such installation work during 2003 that occurs after
Tenant commences conducting its business operations within the Buildings during
non-business hours. If Landlord has not Substantially Completed all of the
Landlord Work (other than the lobby paneling) on or before December 31, 2002,
neither Landlord nor its representatives shall be liable to Tenant for any
damage resulting from the delay in completing such construction obligations and
the Lease shall remain in full force and effect; provided however that if the
Commencement Date has not occurred or been deemed to have occurred by
December 1, 2003, then (i) if the same is not due to a Tenant Delay, Tenant, by
written notice to Landlord given within ten (10) days after the expiration of
such period, may terminate this Lease without any liability to Landlord and
(ii) and if the same is not due to a delay caused by Landlord, then Landlord, by
written notice to Tenant given within ten (10) days after the expiration of such
period, may terminate this Lease without liability to Tenant. Notwithstanding
the foregoing, Tenant shall have no right to terminate this Lease if and to the
extent such delay in Substantial Completion of the Landlord Work is caused by a
Tenant Delay.





Reimbursement for Tenant's Shell Costs, Design Costs and Landlord's Overhead. No
later than January 10, 2003, Tenant shall reimburse Landlord for the aggregate
amount of (i) Design Costs, design and architectural costs for the Tenant
Improvements and permitting fees for the Building Shell Changes ("Accrued Design
Costs") incurred through December 31, 2002 and (ii) Tenant's Shell Costs and
Landlord's Overhead. A schedule of said amounts as of the date of this Amendment
is attached to this Amendment as Exhibit A.





Payment of the Cost of the Work.  Tenant shall be solely responsible for paying
the entire Cost of the Work, as defined in the Construction Rider to the Lease,
and shall reimburse Landlord promptly on demand any Cost of the Work which
Landlord incurs after the date of this Amendment; provided that with respect to
any third party costs, Tenant has approved such costs or the scope of the work,
which approval shall not be unreasonably withheld, conditioned or delayed.
Tenant shall not be required to deposit any shortfall with Landlord, as
described in Section 2.3 of the Construction Rider.





Commencement Date.  The parties agree that the Commencement Date shall be
January 1, 2003, regardless of whether Tenant has then completed its Tenant
Improvements. The Commencement Date shall be delayed only to the extent that
Tenant can reasonably demonstrate that Landlord's failure to substantially
complete Landlord Work, Landlord's failure to approve or disapprove plans within
the time frames set forth herein, or any other failure by Landlord to perform
its obligations herein or under the Lease causes a delay in Tenant's completion
of its Tenant Improvements ("Landlord Delay"). Tenant shall provide Landlord
with written notice of any act or omission which Tenant alleges is a Landlord
Delay, and such act or omission shall not be deemed to have caused a Landlord
Delay if cured within ten (10) days after such notice. Neither the delivery of
such notice, nor Landlord's election to cure or not cure the alleged Landlord
Delay, shall be deemed an admission by Landlord of a Landlord Delay.
Notwithstanding any such delay in the Commencement Date, the length of the Term
shall be as set forth in the Original Lease.





Base Rent.  The Base Rent set forth in Section I.D of the Lease is hereby
amended and restated as follows:



D. "Base Rent"



Months 1 - 12
Months 13 - 24
Months 25 - 36
Months 37 - 48
Months 49 - 60
Months 61 - 72
Months 73 - 84
Months 85 - 96
Months 97 - 108
Months 109 - 120
Months 121 - 132
Months 133 - 144
Months 145 - 156

 



$5.63 per rentable square foot per month
$5.83 per rentable square foot per month
$6.04 per rentable square foot per month
$6.26 per rentable square foot per month
$6.49 per rentable square foot per month
$6.73 per rentable square foot per month
$6.97 per rentable square foot per month
$7.19 per rentable square foot per month
$7.41 per rentable square foot per month
$7.64 per rentable square foot per month
$7.88 per rentable square foot per month
$8.12 per rentable square foot per month
$8.37 per rentable square foot per month





Requirement for Tenant Improvement Build-Out. Tenant will no longer be required
to use Landlord to construct the Tenant Improvements, and Landlord will no
longer be obligated to construct the Tenant Improvements. Tenant shall engage
Venture Builders to construct the Tenant Improvements. The Tenant Improvements
shall be deemed Alterations under Section IX(C) of the Lease, except that
Landlord shall not charge a 5% fee for Landlord's oversight and coordination in
connection with the initial Tenant Improvements and no additional security shall
be required. The parties acknowledge that Landlord has approved Tenant's Space
Plans as set forth in the letter dated January 4, 2002. No later than September
27, 2002, Tenant shall submit to Landlord for its approval the Construction
Documents and the Final Construction Documents for the Tenant Improvements as
described in Section 2.1.1 of the Construction Rider, and Landlord will have 10
business days after receipt of the Construction Documents and 10 business days
after receipt of the Final Construction Documents to give or withhold its
approval to such submission in accordance with Section 2.1.1. Tenant shall also
submit to Landlord, for its approval, any changes to the Final Construction
Documents. Upon execution of this Amendment, Landlord shall permit entry onto
the Project by Tenant and its contractors to construct the Tenant Improvements,
subject to the conditions and covenants set forth in the letter dated September
19, 2002, a copy of which is attached to this Amendment and incorporated by
reference herein. All such entries shall also be subject to the terms of the
Lease, other than the payment of Rent which shall commence on the Commencement
Date as set forth herein. The parties acknowledge that Landlord may be
performing some Landlord Work while Tenant is constructing its Tenant
Improvements, and each party agrees to cooperate reasonably with the other party
so as not to hinder or interfere with the work of the other party. Tenant shall
complete its Tenant Improvements on floors 2 through 5 of Building 1 and floors
3 through 5 of Building 2, and portions of the first floors of both Buildings no
later than March 31, 2003. Tenant is anticipating completing the Tenant
Improvements for the remainder of the Premises by December 31, 2003.





No Tenant or Landlord Delay. The parties hereto agree that, due to the
provisions of this Amendment that eliminate Tenant Improvements from Landlord
Work, as of the date of this Amendment neither Tenant nor its agents, employees,
vendors or contractors has taken any action or failed to take any action
(including the failure to act or deliver in accordance with the schedule set
forth on Exhibit D-3 of the Lease) which has caused a Tenant Delay. Further, the
parties agree that the negotiation of the terms and conditions of this
Amendment, and Landlord's completion of Landlord Work, as modified herein,
within the time period described herein, shall not be deemed to have caused a
Landlord Delay in Tenant's completion of the construction of its Tenant
Improvements.





Construction Rider.  The following Sections of Exhibit D to the Original Lease
("Construction Rider") are hereby deleted: 2.1.5, 2.2 (but not 2.2.1), 2.3, 2.5,
3, 4, 8 and 9.





No Further Modifications.  The parties hereto agree that (i) the Lease is in
full force and effect without default by either party, (ii) except as expressly
modified hereby, the terms of the Existing Lease are in full force and effect,
(iii) to the extent the terms and provisions of this Amendment expressly
conflict with the terms and provisions of the Existing Lease, the terms and
provisions of this Amendment will govern.





Counterparts/Successors and Assigns. This Amendment may be executed in
counterparts, each of which shall be deemed an original as against the party
whose signature is affixed thereto, and all of which together shall constitute
but one and the same agreement. This Amendment shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.



LANDLORD:

WEO - CONCAR, LLC,


a California limited liability company





By: Wilson/Equity Office, LLC
a Delaware limited liability company
its Manager



By: Wilson Investors-California, LLC
a Delaware limited liability company
its Manager



By: /s/ Thomas P. Sullivan
Thomas P. Sullivan, Manager

TENANT:

SIEBEL SYSTEMS, INC.,


a Delaware corporation





By: /s/ Craig Stevens
Name: Craig Stevens
Title: Director, Legal Affairs



 

 

By:
Name:
Title:




--------------------------------------------------------------------------------




 

EXHIBIT A

Costs to be Reimbursed by Tenant



Tenant's Shell Costs under Amendment 1

$ 823,344

Landlord's Overhead under Amendment 1

37,984

Accrued Design Costs through 9/25/02

222,596

Credit for Perimeter Tape Work

<73,289>

Bathroom on Ground Floor

50,000

Conduit from Emergency Generator

49,451

Total as of date of Amendment 2:

$1,110,086






--------------------------------------------------------------------------------




September 19, 2002



Ms. Linda Jansen
Vice President, Real Estate and Facilities
Siebel Systems, Inc.
2207 Bridgepoint Parkway
San Mateo. CA 94404



Siebel Systems, Inc.
Attn: General Counsel
2207 Bridgepoint Parkway
San Mateo, CA 94404



Re: Concar - Office Lease Agreement, dated as of September 2000 by and between
WEO CONCAR, LLC, a California limited liability company, formerly known as
Office Opportunity Associates, LLC, a California limited liability company
("Landlord"), and SIEBEL SYSTEMS, INC., a Delaware corporation ("Tenant"), as
modified by that certain letter agreement dated March 8, 2001, and First
Amendment to Office Lease Agreement dated December 21, 2001 (such lease with all
such amendments, the "Lease")



Ladies and Gentlemen:



This letter concerns your commencement of construction of tenant improvements in
the Buildings 1 and 2 at the Concar project in San Mateo. (All capitalized terms
used in this letter will have the meanings given in the Lease.)



We were very pleased to learn recently you reversed your plans to leave the
Buildings unoccupied for the time being, and now want to complete your tenant
improvements and move in as quickly as possible. We have been working very hard
with you and the City to help you achieve this goal, and we certainly intend to
continue cooperating in this effort as much as we can. As I am sure you
understand there are certain details that need to be attended to prior to your
continuation of the tenant improvement construction so as not to expose the
Landlord or Tenant to undue risks, liabilities or other problems.



As of last week, Venture Builders has instructed their subcontractors to cease
work until Landlord has formally released them to proceed. Landlord is prepared
to do so in accordance with the current tenant improvement schedule. However, we
ask that you acknowledge your agreement to abide by the terms of this letter and
the Lease and by the following terms by signing the enclosed copy of this letter
and returning it to Landlord:

1. You are the party contracting for and responsible for supervising, managing
and paying for all tenant improvement work being performed by Venture Builders
and its subcontractors.

2. You indemnify us and hold us harmless from and against any and all loss,
cost, damage, expense or liability, including reasonable attorneys' fees and
costs related to or arising out of the prior or future construction of the
tenant improvements, including, without limitation, any liens resulting from
your work and any delay in completion of our work directly or indirectly caused
by your or your contractors', representatives' or agents' construction or other
activities at the Premises.

We hope that these matters can be resolved quickly, so that you can finish your
work and commence occupancy of the Premises as soon as possible.

Thank you for your cooperation.

Very truly yours,



WEO CONCAR. LLC.

, a California limited liability company



By: Wilson/Equity Office, LLC, a Delaware limited liability company
its Manager

By: Wilson Investors-California, LLC, a Delaware limited liability company
its Manager

By: /s/ Thomas P. Sullivan
Thomas P. Sullivan, Manager




The undersigned acknowledges and agrees to the terms and provisions of this
letter.

SIEBEL SYSTEMS, INC.


A Delaware corporation
By: /s/ Linda S. Jansen
Name: Linda S. Jansen
Title: Vice President Facilities and Real Estate
Date: 9/26/02



cc: Bob Winter, EOP
Susan Sagy, EOP
Jeff Arnold, EOP
Mike Sanford, EOP
Jacqueline Moore
Jon Knorpp
Genelle Osendorf
Ken Morrison, The Rockridge Group